DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. The applicant states that the cited references or combinations thereof do not teach the features of independent claims.  No detailed arguments or evidence are presented in support of the conclusory statement.  The examiner in the rejection below shows the findings of obviousness of the amended claims based upon the same prior art as used in the non-final rejection of September 11, 2020.  A finding that the teachings of Barreto shown in Annotated Figure 1 having the radially outer framing passage being (I) and the radially inner framing passage being (III) addresses the substance of the amendments, and are fully addressed in the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (U.S Patent 6,602,047) hereinafter Barreto in view of Kopmels (U.S Patent 8,262,355) hereinafter Kopmels.

    PNG
    media_image1.png
    658
    543
    media_image1.png
    Greyscale

Regarding claim 1, Barreto teaches a turbine airfoil (Column 1 lines 9-19, Figure 2 (52)) comprising: an outer wall (Column 2 lines 62-67) delimiting an airfoil interior (Figure 3 (76), Column 3 lines 1-15), the outer wall extending span-wise along a radial direction of a turbine engine and being formed of a pressure sidewall and a suction sidewall joined at a leading edge and at a trailing edge (Column 2 lines 62-67), a trailing edge coolant cavity located in the airfoil interior (Figure 3 (76) includes the trailing edge which is the left line in Figure 3 and (66) in Figure 2) between the pressure sidewall and the suction sidewall (Column 3 lines 1-15), the trailing edge coolant cavity being positioned adjacent to the trailing edge (Figure 3 (76) includes the trailing edge which is the left line in Figure 3 and (66) in Figure 2) and in fluid communication 
Barreto also teaches the turbulators are variably selected (Column 4 lines 4-8 and Column 4 lines 24-27).  Barreto is silent regarding the exact 3D geometry of the turbulators.
Kopmels pertain to cooling configuration of a turbine airfoil.  Kopmels teaches the framing features configured as ribs (Figure 7 (60, 62, 64, 66, 68)) protruding from the pressure sidewall and the suction sidewall (Figure 7 (60, 62, 64, 66, 68) protrude from both the pressure and suction sidewall), the ribs extending partially between the pressure sidewall and the suction sidewall (Figure 7 (60, 62, 64, 66, 68) only extend partially).  Since Barreto is silent regarding the exact 3D geometry of the turbulators or ribs, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date 
Regarding claim 2, the combination of Barreto and Kopmels further teaches wherein the framing passage extends chord-wise toward the trailing edge (Annotated Figure 1 (I) extends to the right where the air exits out (80)), and the ribs are arranged chord-wise spaced apart on the pressure sidewall (14) and the suction sidewall (18) (Barreto Figure 3 (132/134) and Kopmels Figure 7 (60, 62, 64, 66, 68) are chord-wise spaced apart). 
Regarding claim 3, the combination of Barreto and Kopmels further teaches wherein said ribs are formed on the pressure sidewall and on the suction sidewall (Kopmels Figure 7 (60, 62, 64, 66, 68) are formed on both walls), and wherein the ribs on the pressure sidewall and the ribs on the suction sidewall are alternately positioned in a chord-wise direction (Kopmels Figure 7 (60, 62, 64, 66, 68) alternate in chord-wise direction) to define a zigzag flow path of the coolant flowing in the framing passage toward the exit slots (Kopmels Figure 7 shows the zigzag flow path towards exit slots (30)).
Regarding claim 5, the combination of Barreto and Kopmels further teaches wherein the cooling features comprise an array of pins (Barreto Figure 3 (128)), the array comprising multiple radial rows of said pins with the pins in each row being interspaced radially to define coolant passages therebetween (Barreto Figure 3 (120) has multiple radial rows of (128) interspaced to define coolant passages, air flows between instances of (128)).  Barreto also teaches that the exact geometry of the pins is variably selected (Column 3 lines 55-61).  Barreto is silent regarding the exact 3D structure of the pins.
Kopmels pertain to cooling configuration of a turbine airfoil.  Kopmels teaches each pin extending from the pressure sidewall to the suction sidewall (Figure 2 (32) extends from (34) to (36)).  Since Barreto is silent regarding the exact 3D geometry of the pins, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at 
Regarding claim 9, Barreto teaches a casting core for forming a turbine airfoil (Column 4 lines 29-46), comprising: a core element (Column 4 lines 29-46).
The following limitations below are inherently taught based on the teaching of the casting construction using a casting core taught in Column 4 lines 29-46 and the description of the airfoil through the rest of the specification.  The casting core necessarily has these features to cast the described airfoil.  Therefore, the citations below are directed towards the description of the airfoil that corresponds to core element in the limitation.  This continues for claims 10-14 as well for elements related to the casting core.
 As described above Barreto inherently teaches: forming a trailing edge coolant cavity of the turbine airfoil (Figure 3 (76), Column 3 lines 1-15), the core element comprising a core pressure side and a core suction side extending in a span-wise direction (Column 2 lines 62-67, Figure 3 (52)), and further extending chord-wise toward a core trailing edge (Figure 3 adjacent (80)), wherein at a span-wise end of the core element, a plurality of indentations (Annotated Figure 1 (I)).
Barreto also teaches the turbulators/indentations are variably selected (Column 4 lines 4-8 and Column 4 lines 24-27).  Barreto is silent regarding the exact 3D geometry of the turbulators/indentations.  
Barreto further teaches the plurality of indentations are provided at a radially outer span-wise end of the core element (Annotated Figure 1 (I), (122)) and at a radially inner span-wise end of the core element (Annotated Figure 1 (III), (122)), the indentations forming framing features in a radially outer span-wise end framing passage formed at the radially outer span-wise end of the trailing edge coolant cavity (Annotated Figure 1 (I), (122), (130), Column 3 lines 
Kopmels pertains to a cooling configuration of a turbine airfoil.  Kopmels teaches the indentations are provided at the core pressure side and the core suction side (Figure 7 (60, 62, 64, 66, 68) protrude from both the pressure and suction sidewall), forming framing features in the trailing edge coolant cavity of the turbine airfoil (Figure 7 (60, 62, 64, 66, 68) are in the trailing edge coolant cavity of the turbine airfoil).  Since Barreto is silent regarding the exact 3D geometry of the turbulators/ribs/indentions, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had the turbulators of Barreto formed in the same way as the ribs of Figure 7 of Kopmels, resulting in indentions in the casting core.  One of ordinary skill in the art would be motivated to do so for impingement cooling (Kopmels Column 5 lines 35-52).     
Regarding claim 10, the combination of Barreto and Kopmels further teaches wherein the indentations (172A- B, 182A-B) on the core pressure side (114) and/or the core suction side (116) are spaced in a chord-wise direction (Barreto Figure 3 (132/134) and Kopmels Figure 7 (60, 62, 64, 66, 68) are chord-wise spaced apart).  (The same inherency logic applies as described in the rejection of claim 9 for limitations regarding the casting core).
Regarding 11, the combination of Barreto and Kopmels further teaches wherein said indentations are formed on the core pressure side and on the core suction side (Kopmels Figure 7 (60, 62, 64, 66, 68) are formed on both walls), and wherein the indentations on the core pressure side and the indentations on the core suction side are alternately positioned in the chord-wise direction (Kopmels Figure 7 (60, 62, 64, 66, 68) alternate in chord-wise direction).
(The same inherency logic applies as described in the rejection of claim 9 for limitations regarding the casting core).
Regarding claim 13, the combination of Barreto and Kopmels further teaches the array comprising multiple radial rows of said perforations (Barreto Figure 3 (120) has multiple radial rows) with the perforations in each row being interspaced radially by interstitial core elements that form coolant passages in the turbine airfoil (Barreto Figure 3 air flows between instances of (128) these correspond to the interstitial core elements that form coolant passages).
Kopmels pertain to cooling configuration of a turbine airfoil.  Kopmels teaches each perforation extending from the core pressure side to the core suction side (Figure 2 (32) extends from (34) to (36)).  Since Barreto is silent regarding the exact 3D geometry of the pins/perforations, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had the pins of Barreto formed extending from the pressure to the suction sidewall as taught by Kopmels resulting in the perforations of the casting core extending from the pressure to the suction sidewall.  One of ordinary skill in the art would be motivated to do so to provide structural rigidity (Kopmels Column 3 lines 64-67). (The same inherency logic applies as described in the rejection of claim 9 for limitations regarding the casting core).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto and Kopmel as applied to claims 1-3, 5, 9-11, and 13 above, and further in view of Liang (U.S Patent 8,506,252) hereinafter Liang.
Regarding claim 6, Barreto teaches the cross section of the pins is noncircular (Column 3 lines 55-61).  Barreto and Kopmels is silent to the precise cross sectional shape of the pins.  Liang pertains to a cooling configuration for a turbine airfoil.  Liang teaches wherein each pin is elongated in the radial direction (Figure 3 (21)).  Since Barreto is silent regarding the exact cross sectional geometry of the pins, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had the pins of Barreto wherein each pin is elongated in the radial direction.  One of ordinary skill in the art would be motivated to do so for the heat transfer properties (Column 1 lines 54-61). 
Regarding claim 14, the combination of Barreto and Kopmels teaches the casting core according to claim 9.  Barreto teaches the cross section of the pins/perforations is noncircular (Column 3 lines 55-61).  Barreto and Kopmels is silent to the precise cross sectional shape of the pins/perforations.  Liang pertains to a cooling configuration for a turbine airfoil.  Liang teaches wherein each pin is elongated in the radial direction (Figure 3 (21)).  Since Barreto is silent regarding the exact cross sectional geometry of the pins, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have had the pins of Barreto wherein each pin is elongated in the radial direction as taught by Liang which results in the casting core having perforations that are elongated in the radial direction.  One of ordinary skill in the art would be motivated to do so for the heat transfer properties (Column 1 lines 54-61). (The same inherency logic applies as described in the rejection of claim 9 for limitations regarding the casting core).   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL K. REITZ/Examiner, Art Unit 3745            


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745